Citation Nr: 1643021	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  16-06 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim entitlement to service connection for erectile dysfunction.

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to the service-connected epididymitis, status post vasectomy with tender surgical scar.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a neck condition with degenerative disc disease.

5.  Entitlement to a temporary total rating based on surgical or other treatment for a service-connected disability necessitating convalescence.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to February 1980, from May 1981 to May 1984, and from July 1984 to July 1988.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the Veteran's claims of entitlement to service connection for erectile dysfunction, service connection for headaches, service connection for a neck condition with degenerative disc disease, and a temporary total rating for convalescence.  He perfected a timely appeal to that decision.  

In the November 2013 rating decision, the RO also denied service connection for left Achilles tendonitis, service connection for vertigo, service connection for hiatal hernia, and service connection for right Achilles tendonitis.  A notice of disagreement (NOD) was received in November 2014.  A statement of the case (SOC), addressing those issues was issued in December 2015.  However, on his substantive appeal (VA Form 9), received in February 2016, the Veteran stated that he was only appealing the issues of service connection for erectile dysfunction, service connection for headaches, service connection for a neck disorder, and entitlement to a temporary total rating for convalescence.  Therefore, the issues of entitlement service connection for left Achilles tendonitis, vertigo, hiatal hernia, and right Achilles tendonitis are not in appellate status, and will not be addressed by the Board at this time.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2015).  

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening a previously denied claim, because such a question is a jurisdictional matter, the Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a) (2) (West 2014).  

The issues of entitlement to service connection for a neck condition with degenerative disc disease and for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for erectile dysfunction.  The Veteran was notified of the decision and his appellate rights, but did not timely appeal the decision.  

2.  The evidence associated with the claims file subsequent to the May 2005 rating decision, and not redundant or cumulative of evidence previously of record, relates to an unestablished fact necessary to substantiate the service connection claim for erectile dysfunction.  

3.  The Veteran's erectile dysfunction is not related to and did not have its onset in service, and was not caused or aggravated by his service-connected epididymitis.  

4.  The Veteran is not in receipt of service connection for a prostate disorder; as such, the cystoscopy and TURP (Trans Urethral Incision of the Prostate), performed July 11, 2012, is unrelated to a service-connected disability.  

CONCLUSIONS OF LAW

1.  The May 2005 rating decision denying service connection for erectile dysfunction is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).  

2.  Evidence received since the final May 2005 rating decision is new and material; therefore, the claim of entitlement to service connection for erectile dysfunction is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (a), 20.1103 (2015).  

3.  The criteria for establishing entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected epididymitis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  

4.  The criteria for a temporary total disability rating for convalescence under 38 C.F.R. § 4.30 for cystoscopy and TURP have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.30 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in September 2013 and October 2013.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable relevant evidence identified by the Veteran claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.


II.  Factual background-Erectile dysfunction.

Service treatment records document that the Veteran was seen on several occasions for follow up evaluation of prostatitis as well as being diagnosed with epididymitis.  There is no mention of erectile dysfunction.  These records also document that he underwent an elective vasectomy in October 1982.  

On the occasion of a VA examination in February 2003, it was noted that the Veteran had a vasectomy performed at Camp LeJeune Hospital in 1982; he reported occasional tenderness in that right side posterior aspect of the scrotum.  It was also noted that the Veteran had been treated for prostatitis on and off; currently, his prostatitis was quiet but he still reported a lot of pain in his right gonadal area.  Examination was normal.  The impression was epididymitis, possibly related to scarring from the previous vasectomy.  The examiner stated that the Veteran's claimed discomfort is related to his vasectomy in the service.  

By a rating action of March 2003, the RO granted service connection for epididymitis, status post vasectomy, with tender surgical scar; a 10 percent evaluation was assigned, effective June 21, 2002.  There is no indication in the record that the Veteran filed a notice of disagreement with that decision.  

In a statement in support of claim (VA Form 21-4138), dated in December 2004, the Veteran indicated that he was seeking to establish service connection for erectile dysfunction.  Submitted in support of the claim were VA progress notes dated from February 2003 to December 2004.  During a clinical visit in April 2003, the Veteran indicated that he had had intermittent right and left testicular pain; he stated that the pain in the right was constant and he had had the pain since 1983.  The assessment was bilateral epididymal pain and prostate tenderness; it was noted that he was treated for epididymitis and prostatitis with 30 days of Levaquin.  A primary care note dated in July 2004, reported that the Veteran had ongoing symptoms of urinary hesitancy.  The Veteran also reported that he had a hard time starting and stopping his urine stream.  The examiner noted that when the Veteran was seen last year, he was given antibiotics for one month for treatment of prostatitis/epididymitis, but this did not seem to help the symptoms; rather, they are chronic/ongoing and now worse than they have been for the past 10 years.  These notes do not mention erectile dysfunction.

By a rating decision, dated in May 2005, the RO denied the Veteran's claim for erectile dysfunction; that decision was based on a finding that the evidence of record failed to show a diagnosis of erectile dysfunction.  By letter dated in March 2005, the Veteran was notified of the denial of his claim and of his procedural and appellate procedures.  There is no indication in the record that the Veteran filed a notice of disagreement with that decision.  

In a statement in support of claim (VA Form 21-4138), dated in December 2012, the Veteran indicated that he was seeking to establish a claim of entitlement to service connection for erectile dysfunction secondary to epididymitis.  

The Veteran was afforded a VA examination in October 2013.  At that time, it was noted that the Veteran had a vasectomy performed at the Camp Lejeune Hospital in 1982.  He reported occasional tenderness in the right side posterior aspect of his scrotum; he stated that this problem has been chronic for more than 30 years.  The Veteran indicated that he currently has pain in both testicles which started about 5-6 years ago.  He had a scrotal ultrasound  done in 2011, which revealed bilateral hydroceles.  It was noted that the Veteran was status post TURP in July 2012; the pathology was benign.  It was also reported that the Veteran had erectile dysfunction and was last given Edex.  The Veteran reported that nothing has worked for the ED; he was last seen by urology in April 2013.  It was noted that the Veteran has an enlarged prostate which causes urine leakage, but it does not require the wearing of absorbent material.  It was noted that the Veteran has ED.  The examiner stated that the etiology of the ED is unknown (but not secondary to history of epididymitis or scrotal pain).  The examiner noted that the Veteran is obese and has diabetes, both of which are likely contributing to ED.  


III. Legal Analysis-Reopening Claim.

Following notification of a decision by the AOJ, the claimant generally has one year to initiate an appeal to the Board by filing a notice of disagreement with the decision.  38 U.S.C.A. § 7105(c) (West 2014).  If no notice of disagreement is timely received, and no unaddressed new and material evidence is received during that period, the decision becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2015); Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  In this case, after the 2005 decision was issued, no notice of disagreement was timely received and no new and material evidence was added to the record in the appeal period.  The decision therefore became final.  

Pursuant to 38 U.S.C.A. § 5108, however, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

As noted above, in a rating action in March 2005, the RO denied the Veteran's claim of entitlement to service connection for erectile dysfunction, based on a finding that the evidence of record failed to show a diagnosis of erectile dysfunction.  

Evidence received since the final prior denial consists of a VA genitourinary examination, VA treatment records dated from February 2003 to March 2016, and statements from the Veteran.  The VA treatment records are new in that they were not of record at the time of the previous denial.  They are material in that they reflect a diagnosis of erectile dysfunction, which was not established at the time of the prior final denial.  Thus, the Board finds that the new evidence that the Veteran has been diagnosed with erectile dysfunction relates to an unestablished fact necessary to substantiate the claim.  In summary, the evidence submitted since the last final denial raises a reasonable possibility of substantiating the claim.  Accordingly, the Veteran's claim of entitlement to service connection for erectile dysfunction is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  


IV.  Legal Analysis-S/C erectile dysfunction.

Service connection may be granted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362  (2009).   

Service connection may be established for disability that is proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310 (a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

The provisions of 38 C.F.R. § 3.310 indicate, in pertinent part, that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310 (a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  

After review of the evidence, the Board concludes that the Veteran is not entitled to service connection for erectile dysfunction.  As noted above, the Veteran's service treatment records do not show complaints or treatment pertaining to erectile dysfunction.  Moreover, there is no probative evidence that the Veteran's ED is shown to be causally or etiologically related to service.  

With respect to the claim on a secondary service connection basis, the Board notes that record indicates that the Veteran currently suffers from erectile dysfunction; and, he is service connected for epididymitis, status post vasectomy with tender surgical scar.  However, there is no competent evidence of record relating the Veteran's erectile dysfunction to his service-connected epididymitis, status post vasectomy with tender surgical scar.  

Rather, following a VA examination in October 2013, the VA examiner stated that the etiology of the ED is unknown (but not secondary to history of epididymitis or scrotal pain).  The examiner noted that the Veteran is obese and has diabetes, both of which are likely contributing to ED.  The opinion was provided after a review of the Veteran's claims file, and interview and physical examination of the Veteran, and provided by a professional competent to opine as to the etiology of the claimed disorder.  Thus, the Board finds that the VA examination is the most probative evidence of record, and is against the Veteran's claim for service connection for erectile dysfunction, to include as secondary to service-connected epididymitis.  

It would require medical or scientific expertise to competently opine that claimed erectile dysfunction is related to a particular disability, to specifically include the service-connected epididymitis.  This is not a matter that is subject to lay observation.  Clear from the VA medical opinion, erectile dysfunction can have more than one cause and determining why someone has erectile dysfunction is not a simple matter, but one requiring medical expertise.  There is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  Hence, his lay assertions and testimony do not constitute competent evidence.  38 C.F.R. § 3.159 (a); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 200) (holding that lay evidence is competent; Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Given that the competent medical evidence against the claim, for the Board to conclude that the Veteran has erectile dysfunction or that such a claimed disorder is either related to service or a service-connected disability would be contrary to the greater weight of the evidence.  38 C.F.R. § 3.102 (2015); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Overall, the evidence is not in relative equipoise, as the most probative evidence of record addressing the etiology and onset of the Veteran's claimed disability weighs against service incurrence or a relationship to a service-connected disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  See generally Gilbert, 1 Vet. App. at 49; Ortiz, 274 F. 3d at 1361.  


V.  Temporary Total Rating for convalescence.

The Veteran is also seeking temporary total disability ratings for periods of convalescence following cystoscopy and TURP for prostate condition in July 2012.  A temporary total rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of one or more service-connected disabilities resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2015).  In the instant case, because the Veteran is not service connected for a prostate disorder, the Board finds that any claim for entitlement to a temporary total rating based on a period of convalescence following a surgery involving the prostate, such as the cystoscopy and TURP, must be denied as any such surgery was unrelated to a service-connected disability.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for erectile dysfunction is reopened.  

Service connection for erectile dysfunction, to include as secondary to epididymitis, status post vasectomy with tender surgical scar, is denied.  

Entitlement to a temporary total disability rating under the provisions of 38 C.F.R. § 4.30 is denied.  


REMAND

A.  S/C-neck condition with degenerative disc disease.

In a statement in support of claim (VA Form 21-4138), dated in December 2012, the Veteran indicated that he was seeking to establish a claim of entitlement to service connection for a neck condition with degenerative disc disease.  

Significantly, the Board notes that the STRs indicate that the Veteran was seen in on December 4, 1986 with complaints of a pull in his neck.  The assessment was that the Veteran was experiencing neck discomfort.  Later in December 1986, the Veteran was again seen for complaints of right neck pain.  A PT note dated in January 1987 indicates that the Veteran was referred to PT for complaints of right neck pain; the provisional diagnosis was myofascial strain, right neck.  

Post service treatment records, VA as well as private treatment records, dated from May 1991 through November 1999 reflect ongoing clinical evaluation and treatment for complaints of neck and shoulder pain.  The Veteran was diagnosed with cervical dysfunction and right shoulder strain.  

Treatment records from the Social Security Administration (SSA) show that the Veteran was seen in July 1992 for evaluation of right shoulder pain.  It was noted that the shoulder pain started on March 10, 1992 at work; he slipped and fell while pushing a golf cart on ice.  Following a physical evaluation, the pertinent diagnosis was strain in the cervical and thoracic area on the right, secondary to work- related accident; he remained moderately asymptomatic.  During a follow up evaluation for neck and shoulder strain in October 1992, the assessment was chronic cervical thoracic strain.  On October 28, 1992, it was noted that the Veteran was on workman's compensation for neck and strain; he was seen with improved range of motion.  The assessment was cervical strain, shoulder strain.  

Submitted in support of the claim was a medical statement from Dr. "R.T.", dated in August 2000, indicating that the Veteran was being treated for essentially total body pain; he noted that the most bothersome component was his low back, which was a constant problem that radiated down both legs right greater than left.  Dr. R.T. related that the Veteran apparently sustained a work-related injury on April 27, 1998 in which he was crushed between two pallets at GNC foods; since then, he has undergone L5-S1 lumbar laminectomy in January 1999, and C5, C6, C7 fusion with metal plate in July 1999.  He also had a total replacement on the right in April 2001.  Examination of his neck reveals good atlantoaxial and atlantooccipital motion.  The patient has bilateral exquisite trapezius tenderness.  

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection of a cervical spine disorder.  Given that the evidence of record shows that the Veteran received treatment for complaints of neck pain in service, and post-service treatment reports indicate that the Veteran was diagnosed with a cervical spine disorder, associated to a work-related injury, the etiology of the Veteran's current cervical spine disability is not clear.  Thus, a VA examination and medical opinion are needed to address the nature and etiology of any cervical spine disorder that may be present and decide the claim.  38 C.F.R. § 3.159 (c) (4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

B.  S/C-Headaches.

The Veteran contends that he developed chronic headaches as a result of his military service.  The Veteran also maintains that his headaches are related to his cervical spine disorder.  The Veteran is competent to testify that he has experienced continuous symptoms of headaches and muscle spasms since that time.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id.  

There are multiple notations of headaches in the STRS.  The STRs indicate that the Veteran was seen in September 1986 with complaints of numbness in the right side of the face, right neck and chest; he also complained of headache which was frontal, occipital, bilaterally.  He described the headache as "throbbing," without nausea.  The assessment was cephalgia with paresthesia, right face and neck.  A medication order form, dated in November 1986, indicates that the Veteran was taking Tylenol for headaches.  The Veteran was again seen in December 1986 with complaints of continuous headaches for the past month.  It was noted that the Veteran had complained of headache predominantly in the back of the head for approximately one month.  The assessment was chronic headaches.  Another December nursing note reflects an assessment of persistent headache R/T discomfort.  On the occasion of the separation examination in June 1988, the Veteran indicated that he was no longer on steroids, which he had been taking for headaches.  

Post-service treatment records show that the Veteran received clinical attention for headaches and neck condition, including degenerative disc disease.  Of record are VA progress notes dated from February 2003 to March 2016.  These records show that the Veteran was seen on several occasions for evaluation of complaints of headaches.  During a clinical visit in December 2009, the Veteran reported having chronic headaches as a result of his cervical neck disease.  The Veteran was seen in September 2011 for follow up evaluation of headaches.  The Veteran reported a history of chronic headaches that started while he was still in the Army many years ago.  The Veteran indicated that he gets daily headaches with a history of headaches since he got a concussion while he was in the Army.  In August 2012, the Veteran reported that he continued to have chronic headaches.  The Veteran stated that his biggest concern was chronic cervical pain in which he is status post effusion reportedly in the past and reports radicular type symptoms into his left arm.  The assessment was chronic headaches and history of chronic cervical pain.  When seen in April 2013, the Veteran again reported a history of chronic headaches and vertigo.  A VA progress note, dated in October 2013, reflects an assessment of history of chronic headaches and vertigo, and chronic cervical pain.  

In a medical statement dated in November 2014, a VA physician assistant noted that the Veteran received treatment while in the military for headaches; and, he opined that it is possible that onset may have occurred during his active duty military service.  

The Veteran has not been afforded an examination in regard to his claims for service connection for headaches and the Board finds one necessary to determine whether the current headaches had onset during active service.  Vet. App. 79 (2006).  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:  

1.  The AOJ should contact the Veteran and obtain the names and addresses of all health care providers, VA and non-VA, who have provided any pertinent treatment for a neck condition, including degenerative disc disease and headaches.  After the Veteran has signed the appropriate releases, those reports not already of record should be obtained and associated with the file.  All attempts to procure records should be documented in the file. If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.   The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  Thereafter, the veteran should be afforded a VA orthopedic examination to determine the etiology of his claimed cervical spine disorder.  The examiner must review the claims file in conjunction with the examination.  The examiner is asked to identify any cervical spine disorder that has been present at any time during the appeal period.  For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder began in or is otherwise related to his military service.  The examiner must support any opinion rendered with a complete explanation which includes explaining how the SSA reported work injury as well as the complaints of pain during service and since have been taken into account in rendering the opinion.  

3.  The veteran should be afforded a VA orthopedic examination to determine the etiology of his headache disability.  The examiner must review the claims file in conjunction with the examination.  The examiner must accomplish the following:  

(a)  Provide a medical opinion as to whether it is at least as likely (a 50 percent or greater probability) as not that any current chronic headaches began during the Veteran's active service.  

(b)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current chronic headaches have been caused by a current cervical spine disability.  

(c)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current chronic headaches are chronically worsened by a current cervical spine disability.  

The examiner must support each opinion with a rationale.  

4.  Thereafter, the AOJ should readjudicate the claims that are the subject of this remand.  If any benefit sought is not granted, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond prior to returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


